DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 4-5 and 27-30 are rejected herein.

Affidavit
The Affidavit of 12/30/202 has been received, filed and considered herein.

Applicant Rowe’s education, time and experience are greatly appreciated.

It is asserted, that the claimed ranges of honey and liquid glucose provide an unexpected result. Compositions used for experiments to show unexpected results of the composition passing when it formed a gel and failing when it did not.
Photos were provided to show the forming of a passing gel, and the forming of failing texture that is said to not be a gel, however, looks like a looser gel than that passing.
Table 1 is provide to show the weight percent of ingredients in the composition tested, and the experimental runs. 
Table 1 provides compositions consisting of: 0 or 7 wt% gelatin; 9 or 12 wt% water; 1, 5, 70 and 74 wt% liquid glucose; 1, 5, 70 and 74 wt% honey; 1.5 or 3 wt% citric acid; and 2.5 wt% flavor and color.


Table 1
Trial
Glucose
Honey
Sucrose
Pectin
Gelatin
Water
Citric Acid
Sodium Citrate
Flavor & Color
Results

1
1
74
5
2
0
12
3
0.5
2.5
Fail
2
1
74
5
0
7
9
1.5
0
2.5
Fail
3
5
70
5
2
0
12
3
0.5
2.5
Pass
4
5
70
5
0
7
9
1.5
0
2.5
Pass
5
74
1
5
2
0
12
3
0.5
2.5
Fail
6
74
1
5
0
7
9
1.5
0
2.5
Fail
7
70
5
5
2
0
12
3
0.5
2.5
Pass
8
70
5
5
0
7
9
1.5
0
2.5
Pass


Given a claim recites a composition consisting of only three ingredients, with a showing of each ingredient with four values each: touching and outside the upper limit, the upper limit, the lower limit and toughing and outside the lower limit; such a design of experiment (DOE) would require a matrix of at least 4 x 4 x 4 matrix of trials/runs for a total of 64 runs in the experiment because only one value can be modified for each experimental run. Further, given a range is broad, there should be a reasonable amount mid-range values to show that the result is expected throughout the range.  See the following example of such a DOE, where there are three ingredients (A-C) all having 4 values, representing narrow ranges for each.




Trial
A
B
C
1
4
1
4
2
4
2
4
3
4
7
4
4
4
8
4
5
5
1
4
6
5
2
4
7
5
7
4
8
5
8
4
9
7
1
4
10
7
2
4
11
7
7
4
12
7
8
4
13
8
1
4
14
8
2
4
15
8
7
4
16
8
8
4
17
4
1
5
18
4
2
5
19
4
7
5
20
4
8
5
21
5
1
5
Trial
A
B
C


Trial
A
B
C
23
533
7
5
24
5
8
5
25
7
1
5
26
7
2
5
27
7
7
5
28
7
8
5
29
8
1
5
30
8
2
5
31
8
7
5
32
8
8
5
33
4
1
6
34
4
2
6
35
4
7
6
36
4
8
6
37
5
1
6
38
5
2
6
39
5
7
6
40
5
8
6
41
7
1
6
42
7
2
6
43
7
7
6
Trial
A
B
C



Trial
A
B
C
45
8
1
6
46
8
2
6
47
8
7
6
48
8
8
6
49
4
1
4
50
4
2
4
51
4
7
4
52
4
8
4
53
5
1
4
54
5
2
4
55
5
7
4
56
5
8
4
57
7
1
4
58
7
2
4
59
7
7
4
60
7
8
4
61
7
1
4
62
8
2
4
63
8
7
4
64
8
8
4
Trial
A
B
C





Such an experiment would also have to show that the results are statistically sound, meaning multiple runs of the full experiment would have to be provided to show  the result is robust, not just a flier. This method is the standard procedure for establishing stability of a product, food or other.

In the case there are broad ranges there would need to be 6 data points that are tested for each ingredient: next to and outside the upper limit, the upper limit, 1/3 into the range, 2/3 into the range, the lower limit, and next to and outside the lower limit. This means the matric expands by 6, where two ingredients require a 6 x 6 matrix (36 trials, three ingredients as 6 x 6 x 6 matrix (216 trials), four ingredients as 6 x 6 x 6 v 6 matrix (1296 trials), etc.  Further, there needs to be a showing of statistical stability, to insure a single experiment is not just a flier. Meaning multiple runs of the experiment must be made. 

Herein, the composition made for the sake of experimentation, noted in the Affidavit, is not that same as that that claimed, and the DOE is not properly design because it does not hold each ingredient constant while only manipulating a single value.  Also there is no statistical showing and values throughout the broader ranges (mid-point or thirds) are not represented.  Applicant chose to show limited amounts for sucrose, gelatin, water, citric acid flavoring and color, however, amounts for these ingredient are not claimed therefore the range applied does not represent the open range provided in the scope of claim 1.  

As claim 1 stands, several optional embodiments are presented, meaning an experiment for each optional composition would also need to be provided as evidence that all compositions have a showing of unexpected results.

Applicant’s efforts are sincerely appreciated, the showing provided in said affidavit is not a proper showing of unexpected results. Please keep in mind that if the claims are narrow to recite the least amount of components needed, used in the most restricted amounts required to represent the unexpected feature, this will help to create a simpler DOE matrix. Finally, given a teaching of a similar composition, it is reasonable to expect that said composition will achieve similar results, which is why it is critical for such an experiment to provide a comparison between the composition of the closest prior art and the claimed composition.

Applicant is welcome to schedule an office interview if they need further information on a proper showing of unexpected results.








Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 28 and all claims dependent on it are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 28 recites: “pectin as the gelling agent and the gel retardant”, however, no support can be found for pectin being a gel retardant. Therefore such a claim is new matter.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and all claims dependent on it are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 28 and 29, require a “gel retardant”, however one of skill in the art would not envisage the types of ingredients the claimed scope encompasses, therefore, such a claim is indefinite.  











Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 4-5 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (2012/0015075). 
With regard to the prior art, the term/phrase "gummy" encompasses jelly-like, or solid and rubbery handleable products.

With regard to the prior art, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See MPEP 2111.03.III

Independent Claim 1
Davis teaches methods of making an edible gummy candy (i.e. chewable product) (0015).

Honey
Davis teaches the use of prebiotics, including: honey (0024), used in amounts of up to 200-300 mg based on a single gummy (0022).  

Davis goes on to teach that a single gummy may have about 2.4 grams of prebiotics (see Examples A and B), however, does not limit the amount used (see ref. clm. 3), other than that it will be relatively low (0022), with no indication of what that means. 
Therefore, the teaching provides more or less than 8.3 to 12.5 wt% of prebiotics, including honey, which makes obvious and anticipates the claimed range of 5 to 70 wt% of honey.

Liquid glucose
Davis teaches the use of 70 to 85 wt% of a sweetener (0040), wherein the type of sweetener includes glucose syrup (0041), which encompasses the claim of 5 to 70 wt. % liquid glucose.

Combined amount of honey and liquid glucose
Davis teaches the amount of the probiotic (i.e. honey) is used in amounts that include more or less than 8.3 to 12.5 wt%; and the amount of the liquid glucose in used in amounts of 70 to 85 wt%, which provides more or less than 78.3 to 97.5 wt%, which encompasses the claimed range of the combined weight percent the honey and the liquid glucose is 75 wt. % or less, when compared to the total weight of the chewable product.



Gelling agent
Davis teaches the use of gelling agents, including pectin (0030).

Carbohydrate
Davis teaches the use of 7-10 wt% of a carbohydrate (i.e. starch) (see Table A, Experiments A-B).

No carrageenan
Davis teaches that carrageenan is an optional ingredient (0030, 0031 and ref. clms. 5 and 10), which encompasses the claim of the chewable product excluding carrageenan.

Dependent claims
As for claim 4, Davis teaches the use of sucrose (0016, 0040).

As for claim 5, Davis is clear that the texture is chewable gummy form (0011-0015) and that coatings are optional (0076), therefore provides a single-layered and uncoated product, having an homogeneous texture and/or being a gummy, as claimed.





As for claim 27, Davis does not limit the amount of pectin (ref. clms. 5 and 10), however, shows examples of 7 wt% of pectin in the composition as a whole (0082, 0089), which encompasses the claim of at least one gelling agent has a wt% of 1 to 10%, when compared to the total weight of the chewable composition.  

As for claim 28, Davis teaches the use of pectin as the gelling agent, as discussed above.
The claim sets forth optional ingredients, such as: a carbohydrat

As for claims 29-30, the claims set forth optional ingredients, such as: a carbohydrat.

Response to Arguments
RE: Status of Claims: Applicant’s timely response is appreciated.
RE: The claims are supported: It is noted that the matter of pectin being a gel retardant is not supported.
RE: Dependent claims are in proper format: Applicant’s timely response is appreciated, and said Rejection is not re-issued herein.
RE: The claims are definite: Please see the new indefinite rejection above.
  RE: The claims are non-obvious.
On the composition excluding carrageenan: Davis, as provided herein, teaches that carrageenan is optional, therefore not required, as claimed  Further the rejection of 7/02/2020 provides proper grounds for excluding carrageenan.
On the Declaration of John Rowe: The teaching above provides amounts of liquid glucose and honey as require by the claim, therefore even if the showing of unexpected results was proper, despite any differences between the claimed invention and the prior art, it is expected that the taught composition and the claimed composition would have similar properties, in other words the properties would not differ to such an extent that the asserted difference is really unexpected (see: MPEP §716.02 and the discussion in the Affidavit section above.







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes references previously applied, including those in the OA of 7/02/2020.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955.  The examiner can normally be reached on T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Patricia George
Primary Examiner
Art Unit 1793


/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793